Citation Nr: 1422411	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-14 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a stomach disorder.  

2. Entitlement to service connection for pes planus.  

3. Entitlement to service connection for a bilateral eye disorder.  

4. Entitlement to service connection for a heart disorder.  

5. Entitlement to service connection for bronchitis.  

6. Entitlement to an increased disability evaluation for chronic low back strain (lumbar spine disability) in excess of 10 percent from January 31, 2006, and in excess of 20 percent from January 14, 2009.  

7. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (hereinafter "TDIU"), to include on an extraschedular basis.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran had active service from August 1992 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A January 2007 "Notice of Decision" from the Social Security Administration (SSA) indicates the Veteran has been awarded SSA disability benefits.  No other such records are on file and must be obtained and associated with the claims file.  

The Veteran's most recent VA examination to address the nature and severity of his lumbar spine disability took place in March 2009.  On remand he should be afforded a new examination.  

Also, VA medical examinations and opinions are required in this case so that a VA examiner can address the Veteran's competent, credible lay assertions that he has experienced bronchitis, a heart disorder and a stomach disorder since service, and that he experienced an eye disorder and pes planus prior to service, which was aggravated by service, in the determination as to whether these currently diagnosed disorders are related to service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Finally, the issue of entitlement to a TDIU rating, to include on an extraschedular basis, has been raised by the record and is inextricably intertwined with the Veteran's service-connection claims and claim for an increased rating.  A VA examination and medical opinion is required to determine whether the Veteran's service-connected disability(ies) combine to render him unemployable.  

Accordingly, the case is REMANDED for the following action:

1. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  

2. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any stomach disorder, bronchitis, and heart disorder diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to the following question: 

(a) Is it at least as likely as not that a current disability of the stomach had its onset in service or is otherwise etiologically related to the Veteran's military service?    

(b) Is it at least as likely as not that a current disability of the lung including bronchitis had its onset in service or is otherwise etiologically related to the Veteran's military service?  

(c) Is it at least as likely as not that a current disability of the heart had its onset in service, was manifest within one year of service, or is otherwise etiologically related to the Veteran's military service?  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

3. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any bilateral eye disorder and pes planus diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in the Virtual VA Folder.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should respond to the following: 

(a) The examiner should determine the nature of and provide diagnoses for all current eye disabilities.

(b) For any currently diagnosed disability of the eyes, the examiner should state whether or not any such disability is a refractive error of the eye or a congenital or developmental defect.

(c) As to any diagnosed disability of the eye determined to be a refractive error of the eye or a congenital or developmental defect, the examiner should opine as to (1) whether it as likely as not (50 percent probability or more) that any disease or injury was superimposed on that disability during service and (2) whether it was at least as likely as not that any such eye disability was aggravated (increased in severity beyond the natural progression of the disease) during service.

(d) As to any diagnosed disability of the eye determined NOT to be a refractive error of the eye or a congenital or developmental defect, the examiner should opine as to whether it is at least as likely as not that any such disability of the eye is directly traceable to the Veteran's military service.  

(e) As to the Veteran's preexisting pes planus, did such disability undergo an increase in severity in service, and if so, is it medically undebatable (clear and unmistakable) that such increase was due to the natural progress of such disorder.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

4. Next, schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays of the Veteran's lumbar spine.  

The examiner must report the complete range of motion for the spine.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  The examiner must also describe all present neurological manifestations of the Veteran's lumbar spine disability, including nerve disorders of the extremities or associated bowel or bladder impairment.  The examiner must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies and is associated with the service-connected low back strain, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.  

The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

5. Finally, schedule the Veteran for a general medical examination to ascertain the impact of all of his service-connected disability(ies) on his unemployability.  

A copy of this remand and all relevant medical records should be made available to the examiner, to include any pertinent records in Virtual VA.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not that the Veteran's service-connected disability(ies), without consideration of his non-service-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

6. Ensure the report(s) of the VA compensation examination(s) address the applicable rating criteria.  If not, return the report(s) to obtain this additional necessary information.  38 C.F.R. § 4.2 (2013).  

7. Then readjudicate the claims in light of all additional evidence received.  If the claims remaining on appeal are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







							(Continued on the next page)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).









Department of Veterans Affairs


